                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                     CIVIL CASE NO. 1:18-cv-00252-MR


DAVID OPPENHEIMER,              )
                                )
                   Plaintiff,   )
                                )
         vs.                    )              MEMORANDUM OF
                                )              DECISION AND ORDER
DANIEL KENNEY, d/b/a            )
COACH4ADAY,                     )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss Plaintiff’s First Amended Complaint [Doc. 11].

I.    PROCEDURAL BACKGROUND

      On September 5, 2018, the Plaintiff David Oppenheimer (“Plaintiff”)

filed this action against Defendant Daniel Kenney (“Defendant”), asserting

claims under the Copyright Act, 17 U.S.C. §§ 101 et seq. [Doc. 1]. The

Defendant filed a motion to dismiss the Complaint pursuant to Rules

12(b)(4), (5), and (6) of the Federal Rules of Civil Procedure. [Doc. 5]. The

Plaintiff subsequently filed an Amended Complaint on November 13, 2018.

[Doc. 7].
      In his Amended Complaint, the Plaintiff alleges that the Defendant

infringed his copyrights by using the Plaintiff’s aerial photographs of the

University of North Carolina at Asheville campus and Lake Kanuga [Docs. 7,

7-1, 7-2, 7-3]. The Plaintiff further alleges that the Defendant “has benefitted

from his infringements of the [aerial photographs] while [Plaintiff] has

suffered and will continue to suffer monetary damages, irreparable injury to

his business, reputation, and goodwill, and dilution in the marketplace.”

[Doc. 13 at ¶ 19].

      The Defendant now seeks the dismissal of this action pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, arguing that the Plaintiff’s

Amended Complaint fails to state a claim upon which relief can be granted.

[Docs. 11, 11-1]. The Plaintiff has filed an opposition to Defendant’s motion

[Doc. 13], to which the Defendant has replied [Doc. 14].

II.   STANDARD OF REVIEW

      The central issue for resolving a Rule 12(b)(6) motion is whether the

claims state a plausible claim for relief. See Francis v. Giacomelli, 588 F.3d

186, 189 (4th Cir. 2009). In considering Defendant’s motion, the Court

accepts the allegations in the Amended Complaint as true and construes

them in the light most favorable to Plaintiff.      Nemet Chevrolet, Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009); Giacomelli,

                                       2
588 F.3d at 190-92. Although the Court accepts well-pled facts as true, it is

not required to accept “legal conclusions, elements of a cause of action, and

bare     assertions     devoid     of       further   factual   enhancement.”

Consumeraffairs.com, 591 F.3d at 225; see also Giacomelli, 588 F.3d at 189.

       The claims need not contain “detailed factual allegations,” but must

contain sufficient factual allegations to suggest the required elements of a

cause of action. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007);

see also Consumeraffairs.com, 591 F.3d at 256. “[A] formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

Nor will mere labels and legal conclusions suffice. Id.

       The complaint is required to contain “enough facts to state a claim to

relief that is plausible on its face.” Id. at 570; see also Consumeraffairs.com,

591 F.3d at 255. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); see also Consumeraffairs.com, 591 F.3d at 255. The

mere possibility that a defendant acted unlawfully is insufficient to survive a

motion to dismiss.     Consumeraffairs.com, 591 F.3d at 256; Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009). Ultimately, the well-pled




                                        3
factual allegations must move a plaintiff’s claim from possible to plausible.

Twombly, 550 U.S. at 570; Consumeraffairs.com, 591 F.3d at 256.

III.   FACTUAL BACKGROUND

       Taking the well-pleaded factual allegations of the Amended Complaint

as true, the following is a summary of the relevant facts.1

       The Plaintiff is a professional photographer who takes photographs

and publishes them to a website for sale. [Doc. 7 at ¶¶ 5-6]. The Plaintiff

created the two photographs at issue here. [Id. at ¶ 5]. Before uploading the

two photographs, the Plaintiff obtained copyrights for them and added

copyright management information, including a watermark, a caption, and

metadata. [Id. at ¶¶ 7-9].

       At some point, the Plaintiff discovered that the two copyrighted

photographs had been uploaded to the Defendant’s blog. [Id. at ¶¶ 10-11,

Exh. 3]. On June 12, 2018, the Plaintiff sent an email to the Defendant

concerning his infringements of the copyrighted photographs and requesting


1 In reciting the relevant factual allegations, the Court has disregarded all “bare legal
conclusions” asserted in the Complaint, see Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th
Cir. 2011), as well as “[t]he mere recital of elements of a cause of action,” see Walters v.
McMahen, 684 F.3d 435, 439 (4th Cir. 2012). The Court has also disregarded any
additional facts contained in the Declaration of David Oppenheimer [Doc. 13-1] and the
UNC Pembroke Post [Docs. 13-2, 13-2] attached to the Plaintiff’s Response to
Defendant’s Motion to Dismiss because consideration of those documents would convert
the Motion to Dismiss into a Motion for Summary Judgment. Fed R. Civ. P. 12(d); see
also Alvarez-Soto v. B. Frank Joy, LLC, 258 F. Supp. 3d 615, 623 (D. Md. 2017).

                                             4
information about the details of the publication. [Id. at ¶ 12, Exh. 4]. On June

13, 2018, the Defendant sent an email apologizing for the infringement and

indicated that the photographs at issue had been removed from his blog. [Id.

at ¶ 13].

IV.   DISCUSSION

      The Defendant contends that this action should be dismissed based

on the fair use defense provided for in the Copyright Act, 17 U.S.C. § 107.

[See Docs. 11-1, 14].

      Fair use is an affirmative defense to copyright infringement that

presents a mixed question of law and fact. See Campbell v. Acuff-Rose

Music, Inc., 510 U.S. 569, 590, (1994); see also Brammer v. Violent Hues

Prods., LLC, 922 F.3d 255, 261 (4th Cir. 2019). As an affirmative defense,

the burden of demonstrating fair use of copyrighted materials rests on the

defendant. Campbell, 510 U.S. at 590. Generally, the Court cannot reach the

merits of an affirmative defense in ruling on a motion to dismiss under Rule

12(b)(6). Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). Only

in those extraordinary circumstances where all facts necessary to the

affirmative defense “clearly appear[ ] on the face of the complaint,” may the

Court address an affirmative defense at the motion to dismiss stage.




                                       5
Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250

(4th Cir. 1993).

      The Court, in determining whether a defendant has established fair use

of copyrighted materials, considers the following factors:

            (1) the purpose and character of the use, including
                whether such use is of a commercial nature or is
                for nonprofit educational purposes;

            (2) the nature of the copyrighted work;

            (3) the amount and substantiality of the portion used
                in relation to the copyrighted work as a whole;
                and

            (4) the effect of the use upon the potential market
                for or value of the copyrighted work.


17 U.S.C. § 107. Further, the Court weighs these factors “together, in light of

the purposes of copyright.” Campbell, 510 U.S. at 578.

      Here, the Defendant argues that the use of Plaintiff’s copyrighted

photographs was non-commercial and had no economic impact on the

marketplace for Plaintiff’s photographs. [See Docs. 11-1, 14]. However, the

Amended Complaint alleges that the Defendant “benefitted” from the use of

the photographs at issue, causing “irreparable injury to his business,

reputation, and goodwill, and dilution in the marketplace.” [Doc. 7 at ¶ 19].

Further, while the Defendant also asserts that his blog is “educational” and

                                      6
“informational,” the nature of the blog is not articulated in the Amended

Complaint, nor evident from the exhibits thereto. [Doc. 11-1 at 8; Doc. 14 at

5]. Thus, the Court cannot say that all facts necessary to the resolution of

Defendant’s affirmative defense “clearly appear” on the face of the Amended

Complaint.

      Moreover, the fair use defense is fact-intensive in nature, as evidenced

by the parties’ disparate assertions and interpretations of the facts. As such,

determination of whether the Defendant’s use of the Plaintiff’s photographs

could be considered “fair use” under a Rule 12(b)(6) motion is premature.

Accordingly, the Court will not dismiss the Plaintiff’s Amended Complaint

based upon the Defendant’s assertion of “fair use.”

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to

Dismiss Plaintiff’s First Amended Complaint [Doc. 11] is DENIED.

      IT IS SO ORDERED.

                                   Signed: July 10, 2019




                                        7
